Citation Nr: 1244393	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  06-25 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating for compensation purposes due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1967 and from June 1967 to May 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2005 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Specifically, the April 2005 rating decision, in part, granted service connection for the Veteran's service-connected hemorrhoids, assigning a noncompensable disability rating.  The May 2010 rating decision denied a TDIU.  The Veteran appealed both of these decisions.   

The Veteran testified before an Acting Veterans Law Judge with regard to his claim for an increased rating for his hemorrhoids in April 2009.  A transcript of this proceeding has been associated with the claims file.  

In August 2009, the Board issued a decision addressing the Veteran's claim of entitlement to higher initial ratings for hemorrhoids, post hemorrhoidectomy with impairment of sphincter control, and for rectal scarring from hemorrhoidectomy as secondary to service-connected hemorrhoids.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (CAVC). 

In May 2011, the CAVC issued a decision vacating the Board's August 2009 decision and remanding the matter to the Board for proceedings consistent with the May 2011 decision.  In its May 2011 decision, the CAVC explained that that the record may have reasonably raised the issue of TDIU, including the possibility of qualifying for TDIU under "marginal employment" as described in 38 C.F.R. § 4.16(a).  It also explained that the August 2009 Board decision did not address entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The CAVC stated that it was vacating the Board's decision and remanding the matter so that the Board may determine, in the first instance, whether consideration of TDIU is required under 38 C.F.R. § 4.16.  


As above, in a May 2010 rating decision, the RO denied a TDIU. It explained in the Introduction to that decision that it had received a claim of entitlement to TDIU in February 2010.  In October 2011, the RO issued a statement of the case addressing entitlement to TDIU; in that document it indicated that the claim was received in September 2009.  In October 2011, the RO received a VA Form 9 in which the Veteran requested a hearing before a Veterans Law Judge to be held by live videoconference. 

This case was again before the Board in June 2012 at which time the Board concluded that the only issue before it pursuant to the Veterans Court's May 2011 decision was entitlement to a TDIU.  The Board also remanded the claim noting that the Veterans Law Judge who signed the August 2009 decision previously held a hearing, in April 2009, on the issues of entitlement to higher ratings decided in that August 2009 decision.  That Veterans Law Judge, however, was no longer employed by the Board.  Hence, in December 2011, after the CAVC's May 2011 decision, the Board sent a letter to the Veteran informing him of this fact and that under 38 U.S.C.A. § 7107 (c) (West 2002), as implemented by 38 C.F.R. § 20.707  (2012), the Veterans Law Judge who conducts a hearing on appeal must participate in any decision on that appeal.  He was given an opportunity to respond as to whether he did or did not want another hearing.  The letter informed him that if he did not respond within 30 days VA would proceed with the adjudication of his case.  He did not respond. 

However, the December 2011 letter did not refer to the Veteran's request for a Board hearing in the October 2011 Form 9.  As such, the Board remanded the claim to afford the Veteran an opportunity for a hearing consistent with his request in October 2011.

Pursuant to the June 2012 Board remand, the Veteran was afforded a Board Videoconference hearing in October 2012 at which time he testified before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the claims file.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).    

During the October 2012 Board Videoconference hearing the Veteran's representative indicated that the Veteran intended to file a claim for service connection for a left leg sciatic nerve disorder secondary to his service-connected lumbar spine disorder.  The RO has not yet adjudicated this claim.  As such, the issue is referred to the RO for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that, with the exception of October 2011 and March 2012 rating decisions which are discussed below, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently service connected for hemorrhoids, post hemorrhoidectomy with impairment of sphincter control, evaluated as 30 percent disabling; ischemic heart disease, status post coronary artery bypass graft with stent placement, evaluated as 30 percent disabling; cervical spine strain with degenerative disc disease and degenerative arthritis, status post injury, evaluated as 20 percent disabling; thoracolumbar spine strain, status post injury, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; right wrist wound with post injury arthritis in the wrist (dominant hand), evaluated as 10 percent disabling; bilateral hearing loss, evaluated as 10 percent disabling; and posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling.  A combined disability evaluation of 80 percent is in effect.  

2.  From June 1, 2010 through June 1, 2012, and during the pendency of this appeal, the Veteran was in receipt of a 60 percent disability rating for his service-connected ischemic heart disease, status post coronary artery bypass graft with stent placement.  A combined disability evaluation of 90 percent was in effect from June 1, 2010 through June 1, 2012.    
  
3.  The Veteran met the schedular requirements for assignment of a TDIU from June 1, 2010 through June 1, 2012 and, arguably met the requirements for a TDIU both prior to June 1, 2010 and beginning June 1, 2012 based on a combined etiology of the cervical and lumbar spine disorders (making the combined rating for these disorders 40 percent) but the Veteran's service-connected disabilities do not, singly or in combination, preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the Veteran's assertion that he is unable to work due to his service-connected disabilities, specifically his service-connected hemorrhoid and spine disorders as well as his PTSD.  The Veteran notes that while he owns his own business, a karate studio, and works as an author of Western novels, neither of these businesses are profitable.  The Veteran also notes that he could not obtain profitable employment as he has difficulty working with others due to his PTSD and cannot sit for long periods of time due to his hemorrhoid and spine disorders.  


Legal Criteria

Total disability will be considered to exist where there is  present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b(7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The United States Court of Appeals for Veterans Claims (Court) further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts- found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

Analysis

As was noted above, this case stems from an April 2005 rating decision.  The originating claim which resulted in the April 2005 rating decision is dated in January 2004.  As such, January 2004 serves as the date of claim.

From January 2004 through May 31, 2010 the Veteran was service connected for cervical spine strain with degenerative disc disease and degenerative arthritis, status post injury, evaluated as 20 percent disabling; thoracolumbar spine strain, status post injury, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; right wrist wound with post injury arthritis in the wrist (dominant hand), evaluated as 10 percent disabling; PTSD, evaluated as 10 percent disabling; and hemorrhoids, evaluated as noncompensably disabling.  A combined disability evaluation of 50 percent was in effect.  38 C.F.R. § 4.25.

From June 1, 2010 through June 1, 2012 the Veteran was service connected for ischemic heart disease, status post coronary artery bypass graft with stent placement, evaluated as 60 percent disabling; hemorrhoids, post hemorrhoidectomy with impairment of sphincter control, evaluated as 30 percent disabling; PTSD, evaluated as 30 percent disabling; cervical spine strain with degenerative disc disease and degenerative arthritis, status post injury, evaluated as 20 percent disabling; thoracolumbar spine strain, status post injury, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; right wrist wound with post injury arthritis in the wrist (dominant hand), evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as 10 percent disabling.  A combined disability evaluation of 90 percent was in effect.  38 C.F.R. § 4.25.

The Veteran is currently service connected for hemorrhoids, post hemorrhoidectomy with impairment of sphincter control, evaluated as 30 percent disabling; ischemic heart disease, status post coronary artery bypass graft with stent placement, evaluated as 30 percent disabling; cervical spine strain with degenerative disc disease and degenerative arthritis, status post injury, evaluated as 20 percent disabling; thoracolumbar spine strain, status post injury, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; right wrist wound with post injury arthritis in the wrist (dominant hand), evaluated as 10 percent disabling; bilateral hearing loss, evaluated as 10 percent disabling; and posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling.  A combined disability evaluation of 80 percent is in effect.  38 C.F.R. § 4.25.

With regard to the period of time from June 1, 2010 through June 1, 2012, the Veteran met the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16(a) during this period of time.  As above, a TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.   

With regard to the periods of time prior to June 1, 2010 and beginning June 1, 2012, the Veteran does not have at least one service-connected disability rated at 40 percent or more, and thus he does not meet the minimum schedular criteria for a TDIU for these time periods.  38 C.F.R. § 4.16(a).  Notably, during the October 2012 Board hearing the Veteran's representative argued that the Veteran's cervical and lumbar spine disorders have a common etiology and, thus, should be combined to 40 percent making the Veteran eligible for TDIU on a schedular basis both prior to June 1, 2010 and beginning June 1, 2012.  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).   See Bowling, 15 Vet. App. at 6.

A review of the claims file shows that the Veteran owns his own karate studio, occasionally teaching karate classes, and is also self-employed as an author of Western-style books.  During the October 2012 Board Videoconference hearing the Veteran reported that he had written 26 books and had 2.5 million books in print worldwide.  The Veteran also indicated that he worked about 40 hours each week, one hour teaching a karate class and 39 hours writing books.  However, it appears that this work is not profitable.  During the October 2012 hearing the Veteran reported that he had been operating his karate business as a loss for the past several years and also noted that he only received an advance of $6,000 for each book he wrote and that he had not received any royalties for any of his books since 2000.  In support of his claim the Veteran submitted tax return forms for the year 2010.  The 2010 tax return for the Veteran's karate school noted that the Veteran had reported a loss of $7,669 for the year 2010 and a 2010 tax return for the Veteran personally noted that the Veteran had reported a loss of $5,388 for the year.  In a March 2011 VA Form 21-8940 the Veteran reported that he made $12,000 in the year 2009 working as an author and the owner of a karate school.  Notably, in this form it was indicated that the Veteran graduated with a degree in business from Colorado Christian University in 1997.  It was also noted that the Veteran was pursuing a graduate degree on-line through Grand Canyon University and was expected to earn his degree in May 2011.  

The Veteran was afforded VA examinations in September 2011, specifically a psychiatric examination, an audiological examination, and a general examination.  The September 2011 VA psychiatric examiner opined that the Veteran's PTSD did not interfere with his employability.  The September 2011 VA audiologist wrote that a disability such as hearing loss does not render an individual unemployable.  Gainful employment should be possible with state of the art amplification, technology, and/or vocational rehabilitation, particularly within the confines of the Americans with Disabilities Act.  The examiner noted that the Veteran may have some difficulty communicating in employment and social situations, however the Veteran's degree of hearing loss in addition to amplification devices provided by VA audiology would allow him to communicate effectively in most employment situations.    

The September 2011 VA general examiner provided the following opinion regarding the Veteran's ischemic heart disease, joint disorders, and hemorrhoids:  1)  The Veteran's ischemic heart disease is not associated with functional limitations and would not limit potential employability, 2) Because of the Veteran's chronic lumbar degenerative disk and joint disease, he would be incapable of performing employment tasks requiring heavy lifting or repetitive lifting or bending tasks.  He would also be unable to complete employment tasks requiring prolonged walking, 3) Because of the Veteran's chronic cervical spine disorder, he would require hourly breaks from employment requiring prolonged keyboard or writing tasks, 4) Because of the Veteran's chronic right wrist disorders, he would be incapable of performing employment tasks requiring repetitive lifting or pulling with the right upper extremity and would require breaks from prolonged writing approximately once daily, 5) Because of the Veteran's residuals from prior hemorrhoidectomy including diarrhea and urgency, he would be incapable of performing employment tasks requiring reporting to work in the morning at a specific hour.  He would also require frequent bathroom breaks because of residuals reported.  There are no medical opinions to the contrary.

The Board concludes the Veteran is not unemployable due to his service-connected disabilities.  While it appears that the Veteran is not currently "substantially and gainfully" employed, and the Veteran's service-connected disabilities may interfere with some types of work, his service-connected disabilities would not prevent him from obtaining work.  The sole fact that a claimant is unemployed or has difficulty obtaining  employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board notes that during the October 2012 Board hearing the Veteran's representative argued that the Veteran's cervical and lumbar spine disorders have a common etiology and, thus, should be combined to 40 percent making the Veteran eligible for TDIU on a schedular basis both prior to June 1, 2010 and beginning June 1, 2012.  However, the Board finds that even if the Veteran's cervical and lumbar spine disorders were combined, making him eligible for TDIU on a schedular basis, the evidence does not support an award of TDIU as there is no medical evidence that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities

The September 2011 VA examiners determined that the Veteran's service-connected disabilities prevented him from working in positions that require physical activity or excessive walking but would not prevent him from sedentary work as long as he received breaks throughout the day.  Furthermore, it appears that the Veteran was pursuing a graduate degree through May 2011.  As all employment, even sedentary, has not been precluded due solely to the Veteran's service-connected disabilities, referral of this issue for extraschedular consideration is not warranted.  38 C.F.R. § 4.16(b).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b). 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided substantially compliant pre-adjudication notice by letter dated in March 2010.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an adequate physical examination, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A TDIU is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


